DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first and second pair of media pinch levers are operable to alternately engage with the print media and wherein the first pair of pinch levers provides a first pinch force when engaged with the print media for holding the print media during printing processes and the second pair of pinch levers provides a second pinch force greater than the first pinch force when engaged with the print media for holding the print media during a cutting process.”  Claim 1 is directed to an assembly, but the recitation following the first and second pair of media pinch levers reads as a plurality of steps within or associated with printing processes and a cutting process.  In other words, as presented, the functional language recitations appear to 
Applicant can overcome this issue by providing apparatus components such as a controller to cause the respective media pinch levers to perform the recited functions.
Rejections of claim 1 and dependent claims where applicable will be provided while treating the printing processes and cutting processes and method step-like recitations associated therewith as outside of the scope of the invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kwarta et al. (US PG Pub 2011/0293351) in view of Kan (US PG Pub 2003/0048321).
For claim 1:  Kwarta et al. teaches an assembly for printing and cutting print media comprising: a housing 122, 124; a printing assembly 20; a cutting assembly 140; and media pinch rollers 166, 168.  Kwarta et al. does not teach a first pair and a second pair of media pinch levers for holding the print media.  However, Kan teaches a first pair 62 (see Fig. 1, three pairs of second levers holding the ends of rollers 62 are shown) and a second pair 64 (see Fig. 1, three pairs of second levers holding the ends of rollers 64 are shown) of media pinch levers (see Fig. 1, the levers are the arms holding the rollers 62 and rollers 64 respectively) adapted to hold and feed the substrate (see Fig. 2, in conjunction with the rollers 62, 64).  It would have been 166, 168) with the pinch and drive rollers as taught by Kan for the purpose of holding and controllably advancing the substrate.
For claims 2 and 3:  The additional recitations of claims 2 and 3 are descriptive of steps during the printing or cutting processes.
For claims 7 and 9:  The additional recitations of claim 7 and 9 are directed to the print media which as a material worked upon does not distinguish the claimed assembly from the prior art.
For claim 8:  The combination of Kwarta et al. and Kan teaches the assembly of claim 1 and Kan further teaches providing a pinch lever spring 42 for operation of each of the first pair and second pair of pinch levers for engaging the print media between the drive roller and pinch levers (see Figs. 1-3).
Allowable Subject Matter
Claims 10-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  None of the prior art of record or any obvious combination thereof teaches a method of stabilizing substrate during printing images thereon and during cutting the printed images comprising positioning a first pair of pinch levers, printing at least one image on the substrate while the substrate is held in place between each lever of the first pair of pinch levers and the drive roller, moving the first pair of pinch levers out of contact with the substrate and positioning a second pair of pinch 
The closest prior art is Kan (US PG Pub 2003/0048321) which teaches a printing assembly having first and second pinch rollers 62, 64 each provided as a trio, which covers a pair, opposing a drive roller 22 but does not teach the method involving using the first pinch rollers to hold the substrate during printing and the second pair of pinch rollers to hold the substrate during cutting as required by claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Regarding claim 1, the subject matter of a second pair of pinch levers providing a second pinch force greater than the first pinch force is not found in the prior art of record.  However, the claims need amendment to overcome the rejection under 35 U.S.C. 112(b) without incurring a rejection under 35 U.S.C. 101.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851.  The examiner can normally be reached on M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID H BANH/Primary Examiner, Art Unit 2853